Citation Nr: 0713045	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  07-02 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a gunshot wound to the right 
forearm, involving muscle group VII.

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a left shoulder strain with 
degenerative joint disease. 

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a left knee strain with degenerative 
joint disease.

4.  Entitlement to a disability rating in excess of 10 
percent for residuals of a right ankle sprain.

5.  Entitlement to a disability rating in excess of 10 
percent for residuals of a low back injury with degenerative 
disc disease at L4-5.

6.  Propriety of the combined 70 percent rating for the 
veteran's service-connected disabilities, effective March 31, 
2004. 

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to 
December 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which adjudicated the issues on appeal.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In his VA Form 9, Appeal to Board of Veterans' Appeals, 
submitted in February 2007, the veteran indicated that he 
wanted to be scheduled for a hearing before a Veterans Law 
Judge at the local VA office.  However, it does not appear 
that a hearing has been scheduled or that the veteran has 
withdrawn his hearing request.  Accordingly, this case is 
hereby remanded to the RO for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO as soon as practicable.  Once the 
veteran has been afforded the requested 
hearing, or in the event that he 
withdraws his hearing request or fails to 
appear, the case should be returned to 
the Board for appellate consideration.

The veteran is reminded that he has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran unless he is so 
notified by the RO.



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



